DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to Applicant’s amendment filed on 12/16/2021.
Response to Arguments
2.	Applicant’s arguments, see remarks page 1, filed on 12/16/2021 have been carefully considered and are deemed to be fully persuasive. Therefore the Double Patenting rejection of the claims is withdrawn in light of the approved Terminal Disclaimer filed on 12/16/2021.  

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Boyd et al. (USPUB# 2007/0198698 A1) teaches various mechanisms and techniques for influencing or controlling a content update schedule for a content-based software application on a mobile device. A content server issues one or more commands to the mobile device that establish a content update schedule for the mobile device. The mobile device then performs content update sessions with the content server based on that schedule. During any one or more refresh sessions, the content server delivers another command to establish a new content update schedule. This 
Smith et al. (USPUB# 2006/0187918 A1) teaches a network device for processing data on a data network including a plurality of ports, configured to receive data packets and to send out processed data packets, a modification engine configured to parse, evaluate and modify the data packets to produce the processed data packets and a series of search engine pipeline stages configured to perform lookup searches through a plurality of search engines. The series of search engine pipeline stages perform search requests in sequential processing steps and any stage of the series of search engine pipeline stages may submit a particular search request to the plurality of search engines and receive search results particular to a particular data packet at a respective processing step. 
McNamee et al. (USPUB# 2012/0158993 A1) teaches methods, servers and systems for communicating signaling information in a telecommunications signaling network implement methods that include receiving a first message encoding signaling information from a source component and processing the message using a fixed pipeline having a plurality of modules, each module having at least one procedure for performing a specific set of tasks. Application level routing operations may be performed to identify a suitable destination component. Information contained in the first message may be used to generate a second message encoding signaling information, which is sent to the identified destination component.
Boyd et al., Smith et al., McNamee et al. and other prior arts do not singularly or in combination disclose the limitations " executing a set of pipeline stages based on 
Dependent claims 19-27 and 29-37 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further 
a system and method for processing messages in a gateway, a gateway message is received at the gateway, the gateway message including a gateway message header and a payload, the gateway message header including a unique message identifier block, a target block identifying where the gateway message is going, and a history block providing a log of what has happened to the gateway message. Each block in the gateway message header is processed by the gateway in accordance with a message type, the processing including determining a target application for receiving the payload. The payload is provided to the determined target application. Each block includes one or more values. (Eisner et al, ‘625)
A wireless communication system and in particular to a wireless communication system for digital audio players that provides for increased functionality, such as communication, interaction and synchronization between a computing platform and various mobile, portable or fixed digital audio players, as well as providing a communication link between the various digital audio players themselves. The computing platform may act, for example, through a wireless network or wireless communication platform, to control the digital audio players; to act as a cache of digital audio data for the digital audio players; as well as provide a gateway to the Internet to enable the digital audio players to access additional digital audio content and other information. The computing platform may also be used to automatically update digital audio content on the digital audio players; synchronize digital audio content and playlists between digital audio players; and automatically continue a particular playlist as the user moves from one digital audio player to another. (Spurgat et al., ‘273)
a client configured to request, for a client application, data associated with an identifier from a server; the server configured to provide the data associated with the identifier, the data being subject to subsequent change, the server being further configured to establish a queue associated with the identifier at a scalable message queuing system, the scalable message queuing system including a plurality of gateway nodes configured to receive connections from client systems over a network, a plurality of queue nodes containing subscription information about queue subscribers, and a consistent hash table mapping a queue identifier requested on a gateway node to a corresponding queue node for the requested queue identifier; the client being further configured to subscribe to the queue at the scalable message queuing system to receive invalidation information associated with the data; the server being further configured to signal the queue of an invalidation event associated with the data; the scalable message queuing system being configured to convey information indicative of the invalidation event to the client; and the client being further configured to re-request the data associated with the identifier from the server upon receipt of the information indicative of the invalidation event from the scalable message queuing system (Watte,  ‘522)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443